          Case 2:19-cv-00397-TC Document 24 Filed 07/01/20 Page 1 of 1



       IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                             CENTRAL DIVISION



 TRAVIS CRACRAFT,

                        Plaintiff,                                    ORDER

 vs.
                                                             Case No. 2:19-cv-397-TC
 UTAH VALLEY UNIVERSITY, and JARED
 LESSER dba JL HOME DESIGN,

                        Defendants.



       Pro se plaintiff Travis Cracraft has requested an extension of time to respond to

Defendant Utah Valley University’s Motion to Dismiss under Rule 12(b)(6). His motion (ECF

No. 23) seeks permission to file his opposition by July 7, 2020.

       UVU filed its motion on June 17, 2020. (See ECF No. 22.) Because the motion was

filed under Rule 12(b)(6), the local rules require the person opposing the motion to file his

response within 28 days of the motion. “A memorandum opposing motions filed pursuant to

Fed. R. Civ. P. 12(b), 12(c), and 56 must be filed within twenty-eight (28) days after service of

the motion or within such time as allowed by the court.” DUCivR 7-1(b)(3)(A).

       Mr. Cracraft’s deadline to respond is July 15, 2020. Accordingly, he does not need

permission to respond by July 7, 2020. For that reason, his motion (ECF No. 23) is denied.

       DATED this 1st day of July, 2020.

                                              BY THE COURT:



                                              TENA CAMPBELL
                                              U.S. District Court Judge

                                                 1
